FILED
                             NOT FOR PUBLICATION                            FEB 25 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


ZHENXIN QU,                                      No. 12-70010

               Petitioner,                       Agency No. A098-475-660

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 18, 2014**

Before:        ALARCÓN, O’SCANNLAIN, and FERNANDEZ, Circuit Judges.

       Zhenxin Qu, a native and citizen of China, petitions pro se for review of the

Board of Immigration Appeals’ order summarily affirming an immigration judge’s

decision denying his application for asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”). We have jurisdiction under 8


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1252. We review for substantial evidence the agency’s factual findings,

applying the standards governing adverse credibility determinations created by the

REAL ID Act. Shrestha v. Holder, 590 F.3d 1034, 1039 (9th Cir. 2010). We deny

the petition for review.

      Qu claims his company sent him to a labor camp for expressing support for

Falun Gong. Substantial evidence supports the adverse credibility determination

based on the conflict between Qu’s testimony regarding the dates he was at the

labor camp and the document he submitted from his company showing he was to

attend a multiday seminar during that same time. See id. at 1048. In the absence

of credible testimony, Qu’s asylum and withholding of removal claims fail. See

Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Because Qu’s CAT claim is based on the same testimony the agency found

not credible, and he points to no other evidence showing it is more likely than not

he will be tortured if returned to China, his CAT claim also fails. See id. at 1156-

57.

      PETITION FOR REVIEW DENIED.




                                          2                                    12-70010